DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 03/03/2021.


Response to Arguments
Applicant’s arguments with respect to claim(s) are rejected under 35 USC 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant argued on the page different than "recording and storing the fingerprint information for use in subsequent authentication of the user[,]" and "upon determining that that the First Named Inventor Jiayin LiuAttorney Docket: 44892-0221002 / PCT9111USC1Application No. : 16/725,922Filed: December 23, 2019Page: 10 of 11fingerprint information entered by the user already exists[,]" "outputting alarm information[.]" 
 	
 	 Examiner respectfully disagrees, recording and storing the fingerprint information for use in subsequent authentication of the user (col 5, line 15-16, storing/ recording the assigned unique identifiers in the EPC system 12. After enrolling 22 in the EPC system 12, enrolling program participants also enroll 24 in the BDCC system 14. Enrolling 24 in the BDCC system 14 begins by determining at least one biometric feature desired to be used as the basis for determining potentially duplicate biometric enrollment data records in the BDCC system 14. ); 
 	detecting whether the fingerprint information entered by the user for recording already exists among stored fingerprint information for the user ( col 6, lines 10-15 Upon detecting potentially duplicate enrollment data records); and  
 	upon determining that that the fingerprint information entered by the user already exists among the stored fingerprint information for the user ( col 7, lines 60-62, determine whether or not potentially duplicate biometric enrollment data records exist therein,  col 6, lines 10-15 Upon detecting potentially duplicate enrollment data records and to determine which of the true duplicate enrollment data records to retain, to update information in the true duplicate enrollment data record to be retained, and to delete true duplicate enrollment data records not being retained  and col 6, lines 25-30 detecting potentially duplicate enrollment data records stored in the EPC system 12, the EPC system 12 is effectively unable to detect potentially duplicate enrollment data records stored therein, i..e exits  and enabling the BDCC system 14 to detect potentially duplicate biometric enrollment data records stored in the BDCC system 14. ), suspending receipt of fingerprint information for the user, and outputting alarm information indicating that an attempt to repeat entry of fingerprint information has occurred (col 8, lines 35-50 when the check 26 determines that potentially duplicate biometric enrollment data records exist in the BDCC system 14, the BDCC system 14 communicates results of the potentially duplicate biometric enrollment data record check 26 to the EPC system 12. Specifically, the BDCC system 14 prints 32 the unique identifiers associated with respective ones of the plurality of potentially duplicate biometric enrollment data records in a hardcopy report, as the results of the potentially duplicate biometric enrollment data record check 26. In the exemplary embodiment a message is also printed in the hardcopy report, i.e., alarming, that reads "potential duplicates detected."); 





Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 1, 8 and 15 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 8, 10 and 15, 17 of co-pending application 16/212210.


Instant application # 16/725922
Co-pending # 16/212210
1. (Currently Amended) A computer-implemented method, comprising: 
  	receiving fingerprint information entered by a user and fingerprint identification information corresponding to the fingerprint information; 
 	recording and storing the fingerprint information for use in subsequent authentication of the user; 
detecting whether the fingerprint information entered by the user already exists among stored fingerprint information for the user; and 
upon determining that that the fingerprint information entered by the user already exists among the stored fingerprint information for the user, suspending receipt of fingerprint information for the user, and outputting alarm information indicating that an attempt to repeat entry of fingerprint information has occurred; 
retrieving stored fingerprint information for  the user including a plurality of recorded fingerprints for the user, each recorded fingerprint associated with a different finger of the user;

 selecting a subset of the recorded fingerprints to be used to authenticate the user; 





prompting the user to provide fingerprint information corresponding to each finger associated with a recorded fingerprint in the selected subset; 

in response to prompting the user, receiving user-provided fingerprint information from the user;

 detecting that user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information; and

 in response to  exceeding the predetermined time period is exceeded, determining that  an identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed because a time out occurred during user entry; 
in response to not exceeding the predetermined time period, 

matching the user- provided fingerprint information against the selected subset of the recorded fingerprints; and Application No. : 16/725,922 Filed: December 23, 2019 Page: 3 of 10 
 	determining that an identity authentication of the user succeeds when the user-provided fingerprint information matches the selected subset of the recorded fingerprints.  

 
 	
 	










 	8. (Currently Amended) A non-transitory computer-readable storage medium coupled to one or more computers and configured with instructions executable by the one or more computers to:
 	 receive fingerprint information entered by the user and fingerprint identification information corresponding to the fingerprint information;
  record and store the fingerprint information for use in subsequent authentication of the user; 
detect whether the fingerprint information entered by the user already exists among stored fingerprint information for the user; and 
upon determining that that the fingerprint information entered by the user already exists among the stored fingerprint information for the user, suspend receipt of fingerprint information for the user, and output alarm information indicating that an attempt to repeat entry of fingerprint information has occurred; 
retrieve stored fingerprint information for  the user including a plurality of recorded fingerprints for the user, each recorded fingerprint associated with a different finger of the user; 
select a subset of the recorded fingerprints to be used to authenticate the user; prompt the user to provide fingerprint information corresponding to each finger associated with a recorded fingerprint in the selected subset;
 in response to prompting the user, receive user-provided fingerprint information from the user; 
detecting that user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information; and
 in response to  exceeding the predetermined time period is exceeded, determining that  an identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed because a time out occurred during user entry; 
 in response to not exceeding the predetermined time period, match the user-provided fingerprint information against the selected subset of the recorded fingerprints; 
and determine that an identity authentication of the user succeeds when the user-provided fingerprint information matches the selected subset of the recorded fingerprints.  

 	


15. (Currently Amended) A system, comprising: one or more computers; and one or more computer-readable memories coupled to the one or more computers and configured with instructions executable by the one or more computers to: 
receive fingerprint information entered by the user and fingerprint identification information corresponding to the fingerprint information; 
record and store the fingerprint information for use in subsequent authentication of the user; 
detect whether the fingerprint information entered by the user already exists among stored fingerprint information for the user; and 
upon determining that that the fingerprint information entered by the user already exists among the stored fingerprint information for the user, suspend receipt of fingerprint information for the user, and output alarm information indicating that an attempt to repeat entry of fingerprint information has occurred; 
retrieve stored fingerprint information for  the user including a plurality of recorded fingerprints for the user, each recorded fingerprint associated with a different finger of the user; 
select a subset of the recorded fingerprints to be used to authenticate the user;
 prompt the user to provide fingerprint information corresponding to each finger associated with a recorded fingerprint in the selected subset; 
in response to prompting the user, receive user-provided fingerprint information from the user; 
detect that user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information; and
 in response to  exceeding the predetermined time period is determine that  an identity authentication of the user fails and output alarm information indicating that the identity authentication of the user has failed because a time out occurred during user entry;
 in response to not exceeding the predetermined time period, match the user- provided fingerprint information against the selected subset of the recorded fingerprints; determine that an identity authentication of the user succeeds when the user- provided fingerprint information matches the selected subset of the recorded fingerprints.  


1. (Currently Amended) A computer-implemented method, comprising: 
 	receiving fingerprints entered by a user and fingerprint identification information corresponding to the fingerprints; 
recording and storing the fingerprints for use in subsequent authentication of the user; 
detecting whether the fingerprints entered by the user already exists among stored fingerprints for the user; and 

upon determining that that the fingerprints entered by the user already exists among the stored fingerprints for the user, suspending receipt of fingerprints for the user, and outputting alarm information indicating that an attempt to repeat entry of fingerprints has occurred;
 retrieving multiple stored fingerprints for  the user, wherein the multiple stored fingerprints each corresponding to a different finger of the user; 
in response to receiving an identity authentication request, randomly selecting two or more of the different fingers of the user for which stored fingerprints were retrieved; 




prompting the user to input fingerprints for each of the randomly selected fingers; 

in response to prompting the user to input fingerprints for each of the randomly selected fingers, receiving the input fingerprints from the user; 
comparing the input fingerprints for each of the randomly selected fingers with the stored fingerprints that correspond to the randomly selected fingers; 












generating a response to the authentication request based on comparing the input fingerprints for each of the randomly selected fingers with the stored fingerprints that correspond to the randomly selected fingers; andto the randomly selected fingers; and 
transmitting the response to the authentication request.transmitting the response to the authentication request.  

3. The method of claim 1, further comprising: detecting whether a fingerprint for each of the randomly selected fingers is received within a predetermined time period for each prompt for the fingerprint; and when the predetermined time period is exceeded, determining that the identity authentication of the user fails and outputting alarm information indicating a time out occurred during user entry.  

 	8. (Currently Amended) A non-transitory computer-readable storage medium coupled to one or more computers and configured with instructions executable by the one or more computers to: receive fingerprints entered by a user and fingerprint identification information corresponding to the fingerprints; record and storing the fingerprints for use in subsequent authentication of the user; detect whether the fingerprints entered by the user already exists among stored fingerprints for the user; and upon determining that that the fingerprints entered by the user already exists among the stored fingerprints for the user, suspend receipt of fingerprints for the user, and outputting alarm information indicating that an attempt to repeat entry of fingerprints has occurred; retrieve multiple stored fingerprints for  the user, wherein the multiple stored fingerprints each corresponding to a different finger of the user; in response to receiving an identity authentication request, randomly select two or more of the different fingers of the user for which stored fingerprints were retrieved; prompt the user to input fingerprints for each of the randomly selected fingers; in response to prompting the user to input fingerprints for each of the randomly selected fingers, receive the input fingerprints from the user; compare the input fingerprints for each of the randomly selected fingers with the stored fingerprints that correspond to the randomly selected fingers; generate a response to the authentication request based on comparing the input fingerprints for each of the randomly selected fingers with the stored fingerprints that correspond to the randomly selected fingers; and transmit the response to the authentication request.randomly selected fingers; and 
transmitting the response to the authentication request.transmitting the response to the authentication request.  

10. (Previously Presented) The non-transitory computer-readable storage medium of claim 8, further configured with instructions executable by the one or more computers to: detect whether a fingerprint for each of the randomly selected fingers is received within a predetermined time period for each prompt for the fingerprint; and when the predetermined time period is exceeded, determine that the identity authentication of the user fails and outputting alarm information indicating a time out occurred during user entry.  




15. (Currently Amended) A system, comprising: one or more computers; and one or more computer-readable memories coupled to the one or more computers and configured with instructions executable by the one or more computers to: receive fingerprints entered by the user and fingerprint identification information corresponding to the fingerprints; record and storing the fingerprints for use in subsequent authentication of the user; detect whether the fingerprints entered by the user already exists among stored fingerprints for the user; and upon determining that that the fingerprints entered by the user already exists among the stored fingerprints for the user, suspend receipt of fingerprints for the user, and outputting alarm information indicating that an attempt to repeat entry of fingerprints has occurred; retrieve multiple stored fingerprints for [[a]] the user, wherein the multiple stored fingerprints each corresponding to a different finger of the user; in response to receiving an identity authentication request, randomly select two or more of the different fingers of the user for which stored fingerprints were retrieved; prompt the user to input fingerprints for each of the randomly selected fingers; in response to prompting the user to input fingerprints for each of the randomly selected fingers, receive the input fingerprints from the user; compare the input fingerprints for each of the randomly selected fingers with the stored fingerprints that correspond to the randomly selected fingers; generate a response to the authentication request based on comparing the input fingerprints for each of the randomly selected fingers with the stored fingerprints that correspond to the randomly selected fingers; and transmit the response to the authentication request.randomly selected fingers; and 
transmitting the response to the authentication request.transmitting the response to the authentication request.  
 to the randomly selected fingers; and transmit the response to the authentication request.  
17. (Previously Presented) The system of claim 15, further configured with instructions executable by the one or more computers to: detect whether a fingerprint for each of the randomly selected fingers is received within a predetermined time period for each prompt for the fingerprint; and when the predetermined time period is exceeded, determine that the identity authentication of the user fails and outputting alarm information indicating a time out occurred during user entry.
                            



As claim 1, all the limitation of claim 1 disclose by the co-pending  claim 1, But co-pending 16/212210 does not explicitly disclose detecting that user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information; and in response to  exceeding the predetermined time period is exceeded, determining that  an identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed because a time out occurred during user entry; in response to not exceeding the predetermined time period.
  However, the co-pending 16/212210, claim 3 discloses detecting whether a fingerprint for each of the randomly selected fingers is received within a predetermined time period for each prompt for the fingerprint; and when the predetermined time period is exceeded, determining that the identity authentication of the user fails and outputting alarm information indicating a time out occurred during user entry.  
 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of combining those claim 1 of co-pending 16/212210, based on the teaching of  claim 3 of the co-pending 16/212210, because doing so would determine that the identity authentication of the user fails and outputting alarm information indicating a time out occurred during user entry ( claim 3 of the co-pending 16/212210).

As claim 8, all the limitation of claim 1 disclose by the co-pending  claim 8, But co-pending 16/212210 does not explicitly disclose detecting that user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information; and in response to  exceeding the predetermined time period is exceeded, determining that  an identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed because a time out occurred during user entry; in response to not exceeding the predetermined time period.
 	 However, the co-pending 16/212210, claim 10 discloses detecting whether a fingerprint for each of the randomly selected fingers is received within a predetermined time period for each prompt for the fingerprint; and when the predetermined time period is exceeded, determining that the identity authentication of the user fails and outputting alarm information indicating a time out occurred during user entry.  
 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of combining those claim 8 of co-pending 16/212210, based on the teaching of  claim 10 of the co-pending 16/212210, because doing so would determine that the identity authentication of the user fails and outputting alarm information indicating a time out occurred during user entry ( claim 10 of the co-pending 16/212210).

As claim 15, all the limitation of claim 1 disclose by the co-pending  claim 15, But co-pending 16/212210 does not explicitly disclose detecting that user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information; and in response to  exceeding the predetermined time period is exceeded, determining that  an identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed because a time out occurred during user entry; in response to not exceeding the predetermined time period.
   	However, the co-pending 16/212210, claim 17 discloses detecting whether a fingerprint for each of the randomly selected fingers is received within a predetermined time period for each prompt for the fingerprint; and when the predetermined time period is exceeded, determining that the identity authentication of the user fails and outputting alarm information indicating a time out occurred during user entry.  
 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of combining those claim 15 of co-pending 16/212210, based on the teaching of claim 17 of the co-pending 16/212210, because doing so would determine that the identity authentication of the user fails and outputting alarm information indicating a time out occurred during user entry (claim 17 of the co-pending 16/212210).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-9, 11, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Langley US 7698322 in view of Yu et al US 2015/0278495 in view of Meir et al US 2015/0074796.

 	As per claim 1, Langley discloses A computer-implemented method ( fig.2), comprising: 
 	receiving fingerprint information entered by a user and fingerprint identification information corresponding to the fingerprint information ( fig.2, col 5, lines 10-15, enrolling a unique identifier to the EPC system); 
 	recording and storing the fingerprint information for use in subsequent authentication of the user (col 5, line 15-16, storing/ recording the assigned unique identifiers in the EPC system 12. After enrolling 22 in the EPC system 12, enrolling program participants also enroll 24 in the BDCC system 14. Enrolling 24 in the BDCC system 14 begins by determining at least one biometric feature desired to be used as the basis for determining potentially duplicate biometric enrollment data records in the BDCC system 14. ); 
 	detecting whether the fingerprint information entered by the user for recording already exists among stored fingerprint information for the user ( col 6, lines 10-15 Upon detecting potentially duplicate enrollment data records); and  
 	upon determining that that the fingerprint information entered by the user already exists among the stored fingerprint information for the user ( col 7, lines 60-62, determine whether or not potentially duplicate biometric enrollment data records exist therein,  col 6, lines 10-15 Upon detecting potentially duplicate enrollment data records and to determine which of the true duplicate enrollment data records to retain, to update information in the true duplicate enrollment data record to be retained, and to delete true duplicate enrollment data records not being retained  and col 6, lines 25-30 detecting potentially duplicate enrollment data records stored in the EPC system 12, the EPC system 12 is effectively unable to detect potentially duplicate enrollment data records stored therein, i..e exits  and enabling the BDCC system 14 to detect potentially duplicate biometric enrollment data records stored in the BDCC system 14. ), suspending receipt of fingerprint information for the user, and outputting alarm information indicating that an attempt to repeat entry of fingerprint information has occurred (col 8, lines 35-50 when the check 26 determines that potentially duplicate biometric enrollment data records exist in the BDCC system 14, the BDCC system 14 communicates results of the potentially duplicate biometric enrollment data record check 26 to the EPC system 12. Specifically, the BDCC system 14 prints 32 the unique identifiers associated with respective ones of the plurality of potentially duplicate biometric enrollment data records in a hardcopy report, as the results of the potentially duplicate biometric enrollment data record check 26. In the exemplary embodiment a message is also printed in the hardcopy report, i.e., alarming, that reads "potential duplicates detected."); 
 	retrieving stored fingerprint information for the user including a recorded fingerprint for the user, each recorded fingerprint associated with a different finger of the user  ( col 8, lines 50-67 , obtaining, automatically, the potentially duplicate unique identifiers from the duplicate check results queue with the existing program computer system and obtain, i.e. retrieving, unique identifiers of enrolling program participants from the EPC system 12 );

  	selecting a subset of the recorded fingerprints to be used to authenticate the user (fig.2, at numeral 30, system select for another participant to enroll in the EPC system );
 	 prompting the user to provide fingerprint information corresponding to each finger associated with a recorded fingerprint in the selected subset (fig.2, at numeral 30, system select for another  prompt for another participant to enroll in the EPC system ); 
 	in response to prompting the user, receiving user-provided fingerprint information from the user (Fig.2, numeral 38 your provide biometric to enroll in the BDCC system 24, again starting biometric duplicate check  and print report if the duplicate of biometric is found ); 
 	detecting that user-provided fingerprint information is received within a time elapse for each prompt for the fingerprint information (col 8, lines 35-50 when the check 26 determines that potentially duplicate biometric enrollment data records exist in the BDCC system 14 the EPC system 12  ); and 
 	in response to, determining that an identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed because a time out occurred during user entry ( col 8, lines 35-50 when the check 26 determines that potentially duplicate biometric enrollment data records exist in the BDCC system 14 the EPC system 12 is effectively unable to detect potentially duplicate enrollment data records stored therein and thus is effectively unable to facilitate preventing related identity fraud); 
 	in response to not exceeding, matching the user-provided fingerprint information (Fig.2, numeral 34, true duplicate enrolment record checked with a biometric enrollment data record is identified as a potentially duplicate biometric enrollment data record when biometric data included in the biometric enrollment data record matches the biometric data included in the new biometric enrollment data record )

 	 Langley does not discloses    a plurality of recorded fingerprints for the use; each recorded fingerprint associated with a different finger of the user in response to authenticate user ;  a user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information.
 	  Yu discloses a plurality of recorded fingerprints for the use; each recorded fingerprint associated with a different finger of the user in response to authenticate user ( abstract  and fig.2, authenticating a user are described herein. A system to includes a biometric scanner to scan an input sequence of biometric identifiers; a storage device to store a biometric identifier database; an input module to receive the input sequence of biometric identifiers; an access module to access the biometric identifier database and retrieve a secret sequence of biometric identifiers; a comparator module to compare the input sequence of biometric identifiers to the secret sequence of biometric identifiers to obtain a result; and an authorization module to, based on the result, allow access to a resource provided by the system).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the duplicate biometric exist in the system and generating the report of the duplicate biometric of Langley, based on the teaching of receive the input sequence of biometric identifiers and an access module to access the biometric identifier database and retrieve a secret sequence of biometric identifiers of Yu, because doing so would authenticating a user ( abstract).
 
 The combination does not disclose a user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information.
However, Meir discloses a user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information (fig.4A, [0056] After the fingerprint is enrolled and the settings selected at block 504, the method continues at block 506 where a user can select the number of times to try and re-scan a fingerprint image after the first attempt is unsuccessful. The number can be used as part of the operation in block 412 of FIG. 4. A user can enter any given number, i.e. a predetermined time period).

  Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the duplicate biometric exist in the system and generating the report of the duplicate biometric of Langley, based on the teaching of receive the input sequence of biometric identifiers and an access module to access the biometric identifier database and retrieve a secret sequence of biometric identifiers of Yu, based on the teaching of given user to a try again to enter the fingerprint of Meir, because doing so would enhance user identification data. Enrollment can include entering the enhanced user identification data( par 0064).
     
 	As per claim 2, Langley in view of Yu in view of Meir discloses the method of claim 1, Meir discloses wherein matching the user-provided fingerprint information against the selected subset of the recorded fingerprints comprises matching each fingerprint of user-provided fingerprint information against each fingerprint of the selected subset of the recorded fingerprints for the selected fingers of the user (fig.4A, [0056] After the fingerprint is enrolled and the settings selected at block 504, the method continues at block 506 where a user can select the number of times to try and re-scan a fingerprint image after the first attempt is unsuccessful. The number can be used as part of the operation in block 412 of FIG. 4. A user can enter any given number, i.e. a predetermined time period).  


 	As per claim 4, Langley in view of Yu in view of Meir discloses the method of claim 1, the combination discloses further comprising: when the user-provided fingerprint information does not match the selected subset of the recorded fingerprints (Meir disclose ( par 0042 compare the two to determine if the two match. If the captured fingerprint image does not match the reference fingerprint image, a determination can be made at block 412 as to whether or not the user can try again to scan his or her fingerprint), determining that the identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed ( Meir discloses par 0043a notification regarding the failed user authentication can be presented to the user on a display of the electronic device). 

 	
 	As per claim 7, Langley in view of Yu in view of Meir discloses the method of claim 1, the combination discloses wherein prompting the user to provide fingerprint information corresponding to each finger associated with a recorded fingerprint in the selected subset includes prompting in a predetermined finger order or in a random order (Meir discloses  fig.4A, [0056] After the fingerprint is enrolled and the settings selected at block 504, the method continues at block 506 where a user can select the number of times to try and re-scan a fingerprint image after the first attempt is unsuccessful. The number can be used as part of the operation in block 412 of FIG. 4. A user can enter any given number, i.e. a predetermined time period).  
 
 	As per claim 8,  Langley disclose a non-transitory computer-readable storage medium coupled to one or more computers  and configured with instructions executable by the one or more computers to:
 	receiving fingerprint information entered by a user and fingerprint identification information corresponding to the fingerprint information ( fig.2, col 5, lines 10-15, enrolling a unique identifier to the EPC system); 
 	recording and storing the fingerprint information for use in subsequent authentication of the user (col 5, line 15-16, storing/ recording the assigned unique identifiers in the EPC system 12. After enrolling 22 in the EPC system 12, enrolling program participants also enroll 24 in the BDCC system 14. Enrolling 24 in the BDCC system 14 begins by determining at least one biometric feature desired to be used as the basis for determining potentially duplicate biometric enrollment data records in the BDCC system 14); 
 	detecting whether the fingerprint information entered by the user for recording already exists among stored fingerprint information for the user ( col 6, lines 10-15 Upon detecting potentially duplicate enrollment data records); and  
 	upon determining that that the fingerprint information entered by the user already exists among the stored fingerprint information for the user ( col 7, lines 60-62, determine whether or not potentially duplicate biometric enrollment data records exist therein,  col 6, lines 10-15 Upon detecting potentially duplicate enrollment data records and to determine which of the true duplicate enrollment data records to retain, to update information in the true duplicate enrollment data record to be retained, and to delete true duplicate enrollment data records not being retained  and col 6, lines 25-30 detecting potentially duplicate enrollment data records stored in the EPC system 12, the EPC system 12 is effectively unable to detect potentially duplicate enrollment data records stored therein, i..e exits  and enabling the BDCC system 14 to detect potentially duplicate biometric enrollment data records stored in the BDCC system 14. ), suspending receipt of fingerprint information for the user, and outputting alarm information indicating that an attempt to repeat entry of fingerprint information has occurred (col 8, lines 35-50 when the check 26 determines that potentially duplicate biometric enrollment data records exist in the BDCC system 14, the BDCC system 14 communicates results of the potentially duplicate biometric enrollment data record check 26 to the EPC system 12. Specifically, the BDCC system 14 prints 32 the unique identifiers associated with respective ones of the plurality of potentially duplicate biometric enrollment data records in a hardcopy report, as the results of the potentially duplicate biometric enrollment data record check 26. In the exemplary embodiment a message is also printed in the hardcopy report, i.e., alarming, that reads "potential duplicates detected."); 
 	retrieving stored fingerprint information for the user including a recorded fingerprint for the user, each recorded fingerprint associated with a different finger of the user  ( col 8, lines 50-67 , obtaining, automatically, the potentially duplicate unique identifiers from the duplicate check results queue with the existing program computer system and obtain, i.e. retrieving, unique identifiers of enrolling program participants from the EPC system 12 );

  	selecting a subset of the recorded fingerprints to be used to authenticate the user (fig.2, at numeral 30, system select for another participant to enroll in the EPC system );
 	 prompting the user to provide fingerprint information corresponding to each finger associated with a recorded fingerprint in the selected subset (fig.2, at numeral 30, system select for another  prompt for another participant to enroll in the EPC system ); 
 	in response to prompting the user, receiving user-provided fingerprint information from the user (Fig.2, numeral 38 your provide biometric to enroll in the BDCC system 24, again starting biometric duplicate check  and print report if the duplicate of biometric is found ); 
 	detecting that user-provided fingerprint information is received within a time elapse for each prompt for the fingerprint information (col 8, lines 35-50 when the check 26 determines that potentially duplicate biometric enrollment data records exist in the BDCC system 14 the EPC system 12  ); and 
 	in response to, determining that an identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed because a time out occurred during user entry ( col 8, lines 35-50 when the check 26 determines that potentially duplicate biometric enrollment data records exist in the BDCC system 14 the EPC system 12 is effectively unable to detect potentially duplicate enrollment data records stored therein and thus is effectively unable to facilitate preventing related identity fraud); 
 	in response to not exceeding, matching the user-provided fingerprint information (Fig.2, numeral 34, true duplicate enrolment record checked with a biometric enrollment data record is identified as a potentially duplicate biometric enrollment data record when biometric data included in the biometric enrollment data record matches the biometric data included in the new biometric enrollment data record )

 	 Langley does not discloses    a plurality of recorded fingerprints for the use; each recorded fingerprint associated with a different finger of the user in response to authenticate user ;  a user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information.
 	  Yu discloses a plurality of recorded fingerprints for the use; each recorded fingerprint associated with a different finger of the user in response to authenticate user ( abstract  and fig.2, authenticating a user are described herein. A system to includes a biometric scanner to scan an input sequence of biometric identifiers; a storage device to store a biometric identifier database; an input module to receive the input sequence of biometric identifiers; an access module to access the biometric identifier database and retrieve a secret sequence of biometric identifiers; a comparator module to compare the input sequence of biometric identifiers to the secret sequence of biometric identifiers to obtain a result; and an authorization module to, based on the result, allow access to a resource provided by the system).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the duplicate biometric exist in the system and generating the report of the duplicate biometric of Langley, based on the teaching of receive the input sequence of biometric identifiers and an access module to access the biometric identifier database and retrieve a secret sequence of biometric identifiers of Yu, because doing so would authenticating a user ( abstract).
 
 The combination does not disclose a user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information.
However, Meir discloses a user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information (fig.4A, [0056] After the fingerprint is enrolled and the settings selected at block 504, the method continues at block 506 where a user can select the number of times to try and re-scan a fingerprint image after the first attempt is unsuccessful. The number can be used as part of the operation in block 412 of FIG. 4. A user can enter any given number, i.e. a predetermined time period).

  Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the duplicate biometric exist in the system and generating the report of the duplicate biometric of Langley, based on the teaching of receive the input sequence of biometric identifiers and an access module to access the biometric identifier database and retrieve a secret sequence of biometric identifiers of Yu, based on the teaching of given user to a try again to enter the fingerprint of Meir, because doing so would enhance user identification data. Enrollment can include entering the enhanced user identification data( par 0064).


 	As per claim 9, Langley in view of Yu in view of Meir discloses The non-transitory computer-readable storage medium of claim 8, the combination discloses wherein matching the user-provided fingerprint information against the selected subset of the recorded fingerprints comprises matching each fingerprint of user-provided fingerprint information against each fingerprint of the selected subset of the recorded fingerprints for the selected fingers of the user (Meir, par 0048  if the scanned fingerprint image matches the reference fingerprint image, the process passes to block 430 where a determination is made as to whether another fingerprint image is to be captured. A user can require that a sequence of fingerprints be captured and matched to a sequence of reference images before a setting is changed).  
 

As per claim 11, Langley in view of Yu in view of Meir discloses the non-transitory computer-readable storage medium of claim 8, the combination discloses further configured with instructions executable by the one or more computers to: when the user-provided fingerprint information does not match the selected subset of the recorded fingerprints (Meir disclose par 0042 compare the two to determine if the two match. If the captured fingerprint image does not match the reference fingerprint image, a determination can be made at block 412 as to whether or not the user can try again to scan his or her fingerprint ), determine that the identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed (Meir discloses par 0043a notification regarding the failed user authentication can be presented to the user on a display of the electronic device ).  


As per claim 14, Langley in view of Yu in view of Meir discloses the non-transitory computer-readable storage medium of claim 8, the combination discloses wherein prompting the user to provide fingerprint information corresponding to each finger associated with a recorded fingerprint in the selected subset includes prompting in a predetermined finger order or in a random order (Meir disclose par 0042 compare the two to determine if the two match. If the captured fingerprint image does not match the reference fingerprint image, a determination can be made at block 412 as to whether or not the user can try again to scan his or her fingerprint), determining that the identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed ( Meir discloses par 0043a notification regarding the failed user authentication can be presented to the user on a display of the electronic device ).  







As per claim 15, Langley disclose a system, comprising: 
 one or more computers (col 15, lines 15-20 workstations 60, biometric authentication server   ); and one or more computer-readable memories coupled to the one or more computers ( col 15, lines 15-20, biometric authentication server)  and configured with instructions executable by the one or more computers to: 
 	receiving fingerprint information entered by a user and fingerprint identification information corresponding to the fingerprint information ( fig.2, col 5, lines 10-15, enrolling a unique identifier to the EPC system); 
 	recording and storing the fingerprint information for use in subsequent authentication of the user (col 5, line 15-16, storing/ recording the assigned unique identifiers in the EPC system 12. After enrolling 22 in the EPC system 12, enrolling program participants also enroll 24 in the BDCC system 14. Enrolling 24 in the BDCC system 14 begins by determining at least one biometric feature desired to be used as the basis for determining potentially duplicate biometric enrollment data records in the BDCC system 14. ); 
 	detecting whether the fingerprint information entered by the user for recording already exists among stored fingerprint information for the user ( col 6, lines 10-15 Upon detecting potentially duplicate enrollment data records); and  
 	upon determining that that the fingerprint information entered by the user already exists among the stored fingerprint information for the user ( col 7, lines 60-62, determine whether or not potentially duplicate biometric enrollment data records exist therein,  col 6, lines 10-15 Upon detecting potentially duplicate enrollment data records and to determine which of the true duplicate enrollment data records to retain, to update information in the true duplicate enrollment data record to be retained, and to delete true duplicate enrollment data records not being retained  and col 6, lines 25-30 detecting potentially duplicate enrollment data records stored in the EPC system 12, the EPC system 12 is effectively unable to detect potentially duplicate enrollment data records stored therein, i..e exits  and enabling the BDCC system 14 to detect potentially duplicate biometric enrollment data records stored in the BDCC system 14. ), suspending receipt of fingerprint information for the user, and outputting alarm information indicating that an attempt to repeat entry of fingerprint information has occurred (col 8, lines 35-50 when the check 26 determines that potentially duplicate biometric enrollment data records exist in the BDCC system 14, the BDCC system 14 communicates results of the potentially duplicate biometric enrollment data record check 26 to the EPC system 12. Specifically, the BDCC system 14 prints 32 the unique identifiers associated with respective ones of the plurality of potentially duplicate biometric enrollment data records in a hardcopy report, as the results of the potentially duplicate biometric enrollment data record check 26. In the exemplary embodiment a message is also printed in the hardcopy report, i.e., alarming, that reads "potential duplicates detected."); 
 	retrieving stored fingerprint information for the user including a recorded fingerprint for the user, each recorded fingerprint associated with a different finger of the user  ( col 8, lines 50-67 , obtaining, automatically, the potentially duplicate unique identifiers from the duplicate check results queue with the existing program computer system and obtain, i.e. retrieving, unique identifiers of enrolling program participants from the EPC system 12 );

  	selecting a subset of the recorded fingerprints to be used to authenticate the user (fig.2, at numeral 30, system select for another participant to enroll in the EPC system );
 	 prompting the user to provide fingerprint information corresponding to each finger associated with a recorded fingerprint in the selected subset (fig.2, at numeral 30, system select for another  prompt for another participant to enroll in the EPC system ); 
 	in response to prompting the user, receiving user-provided fingerprint information from the user (Fig.2, numeral 38 your provide biometric to enroll in the BDCC system 24, again starting biometric duplicate check  and print report if the duplicate of biometric is found ); 
 	detecting that user-provided fingerprint information is received within a time elapse for each prompt for the fingerprint information (col 8, lines 35-50 when the check 26 determines that potentially duplicate biometric enrollment data records exist in the BDCC system 14 the EPC system 12  ); and 
 	in response to, determining that an identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed because a time out occurred during user entry ( col 8, lines 35-50 when the check 26 determines that potentially duplicate biometric enrollment data records exist in the BDCC system 14 the EPC system 12 is effectively unable to detect potentially duplicate enrollment data records stored therein and thus is effectively unable to facilitate preventing related identity fraud); 
 	in response to not exceeding, matching the user-provided fingerprint information (Fig.2, numeral 34, true duplicate enrolment record checked with a biometric enrollment data record is identified as a potentially duplicate biometric enrollment data record when biometric data included in the biometric enrollment data record matches the biometric data included in the new biometric enrollment data record )

 	 Langley does not discloses    a plurality of recorded fingerprints for the use; each recorded fingerprint associated with a different finger of the user in response to authenticate user ;  a user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information.
 	  Yu discloses a plurality of recorded fingerprints for the use; each recorded fingerprint associated with a different finger of the user in response to authenticate user ( abstract  and fig.2, authenticating a user are described herein. A system to includes a biometric scanner to scan an input sequence of biometric identifiers; a storage device to store a biometric identifier database; an input module to receive the input sequence of biometric identifiers; an access module to access the biometric identifier database and retrieve a secret sequence of biometric identifiers; a comparator module to compare the input sequence of biometric identifiers to the secret sequence of biometric identifiers to obtain a result; and an authorization module to, based on the result, allow access to a resource provided by the system).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the duplicate biometric exist in the system and generating the report of the duplicate biometric of Langley, based on the teaching of receive the input sequence of biometric identifiers and an access module to access the biometric identifier database and retrieve a secret sequence of biometric identifiers of Yu, because doing so would authenticating a user ( abstract).
 
 The combination does not disclose a user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information.
However, Meir discloses a user-provided fingerprint information is received within a predetermined time period for each prompt for the fingerprint information (fig.4A, [0056] After the fingerprint is enrolled and the settings selected at block 504, the method continues at block 506 where a user can select the number of times to try and re-scan a fingerprint image after the first attempt is unsuccessful. The number can be used as part of the operation in block 412 of FIG. 4. A user can enter any given number, i.e. a predetermined time period).

  Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of determining the duplicate biometric exist in the system and generating the report of the duplicate biometric of Langley, based on the teaching of receive the input sequence of biometric identifiers and an access module to access the biometric identifier database and retrieve a secret sequence of biometric identifiers of Yu, based on the teaching of given user to a try again to enter the fingerprint of Meir, because doing so would enhance user identification data. Enrollment can include entering the enhanced user identification data (par 0064).
 
 
 	As per claim 16, Langley in view of Yu in view of Meir discloses the system of claim 15, the combination disclose wherein matching the user-provided fingerprint information against the selected subset of the recorded fingerprints comprises matching each fingerprint of user-provided fingerprint information against each fingerprint of the selected subset of the recorded fingerprints for the selected fingers of the user ( Meir, par 0048  if the scanned fingerprint image matches the reference fingerprint image, the process passes to block 430 where a determination is made as to whether another fingerprint image is to be captured. A user can require that a sequence of fingerprints be captured and matched to a sequence of reference images before a setting is changed).  

As per claim 18, Langley in view of Yu in view of Meir discloses the system of claim 15, the combination discloses further configured with instructions executable by the one or more computers to: when the user-provided fingerprint information does not match the selected subset of the recorded fingerprints (Meir disclose par 0042 compare the two to determine if the two match. If the captured fingerprint image does not match the reference fingerprint image, a determination can be made at block 412 as to whether or not the user can try again to scan his or her fingerprint ), determine that the identity authentication of the user fails and outputting alarm information indicating that the identity authentication of the user has failed (Meir discloses par 0043a notification regarding the failed user authentication can be presented to the user on a display of the electronic device).  

Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495